Mr. Justice Burroughs delivered the opinion of the court. The appellee sued the appellant before a justice of the peace in Edgar county to recover damages which, the former claims was done to his growing crops by the live stock of the latter. The case was tried before the justice and then taken to the Circuit Court where it was tried before a jury and resulted in a verdict and judgment in favor of the appellee for $47.50. The appellant prosecutes this appeal, and to reverse the judgment of the Circuit Court, insists that the verdict and judgment rendered there are against the evidence. That the live stock of the appellant committed trespass upon the crops of the appellee and damaged them, is not disputed; the evidence, however, is conflicting as to the quantity of damages and as to whose fault it was that the stock got onto the crops. There is ample evidence to sustain the verdict and judgment and it was the peculiar province of the jury and trial court to say where the truth was, and their finding will not be disturbed, for the reason that it does not satisfactorily appear that they made any mistake. The judgment will be affirmed. The foregoing opinion was written by Mr. Justice Benjamin B. Burroughs during his term as justice of this court, and is now adopted as the opinion of this court. George W. Brown, Presiding Justice.